DETAILED ACTION
The RCE Amendment filed November 05, 2022 has been entered. Claims 1-20 are pending. Claim 8 has been cancelled. Claims 1, 11 and 17 are independent.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tran et al. (US 2014/0340978) in view of Desai et al. (US 9,520,165).
Regarding independent claim 1 (also independent claim 17, for the device to use in a system with a process or controller to control the memory device), Tran et al. teach a method, comprising:
providing memory with one or more banks (Figs. 4, 7);
coupling read-write column multiplexer circuitry (Fig.7: 722) to the memory (Fig.7: 700) via bitlines including coupling a write column multiplexer to the bitlines for write operations and coupling a read column multiplexer to the bitlines for read operations (para. 0065); and
performing concurrent read operations and write operations in the one or more banks of the memory with the write column multiplexer and the read column multiplexer via the bitlines (para. 0066), removing coupling between bitlines that are used while performing the write operations and the read operations1.
Tran et al. are silent with respect to precharging the bitlines with a precharge transistor that is activated with a delayed read clock, wherein a read activation signal is provided to the read column multiplexer so that the read operation is performed during  bitline precharge.
Desai et al. teach precharging the bitlines with a precharge transistor (FIG. 1: P1-P3) that is activated with a delayed read clock (see FIG. 3, LBCLK through L/R_PRE_N_BL, and col. 6, lines 36-37: … the bank clock is a memory clock that during the read operation …), wherein a read activation signal is provided to the read column multiplexer (see FIG. 1) so that the read operation is performed during  bitline precharge (see FIG. 2: 160, and accompanying disclosure).
Tran and Desai are analogous art because they both are directed to memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tran with the specified features of Desai because they are from the same field of endeavor
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Desai et al. to the teaching of Tran et al. such that a memory, as taught by Tran et al., utilizes pre-charging during the read operation, as taught by Desai et al., for the purpose of increasing memory operating speed (see Desai, Abstract).
Regarding claim 2 (also claim 18), Tran et al. and Tran et al., as combined, teach the limitations of claims 1 and 17, respectively.
Tran et al. further teach wherein the one or more banks comprise multiple different banks, and wherein performing concurrent read operations and write operations in the multiple different banks is achieved with the same column (See figure 7, read and write in multiple memory banks out by bitline of memory to mux 722 then to I/O 732).
Regarding claim 3 (also claim 19), Tran et al. and Tran et al., as combined, teach the limitations of claims 1 and 17, respectively.
Tran et al. further teach wherein the one or more banks comprise multiple different banks, and wherein performing concurrent read operations and write operations in the multiple different banks is achieved with different columns (paras. 0039, 0070).
Regarding claim 4 (also claim 20), Tran et al. and Tran et al., as combined, teach the limitations of claims 1 and 17, respectively.
Tran et al. further teach wherein performing concurrent read operations and write operations in the one or more banks is achieved in the same bank with different columns (para. 0039, 0070+).
Regarding claim 5, Tran et al. and Tran et al., as combined, teach the limitations of claim 1.
Tran et al. further teach wherein the memory comprises single port memory, and wherein the read-write column multiplexer circuitry comprises dual column multiplexer circuitry (dual Y-mux circuitry) (para. 0072).
Regarding claim 6, Tran et al. and Tran et al., as combined, teach the limitations of claim 1.
Tran et al. further teach wherein: the write column multiplexer refers to a dedicated write column multiplexer coupled to the bitlines for performing write operations controlled by a write column multiplexer address (WCA), and the read column multiplexer refers to a dedicated read column multiplexer coupled to the bitlines for performing read operations controlled by a read column multiplexer address (RCA) (paras. 0069-0075).
Regarding claim 7, Tran et al. and Tran et al., as combined, teach the limitations of claim 1.
Tran et al. further teach wherein: performing concurrent read operations and write operations in the memory includes performing the write operation slower than the read operations (para. 0058).
Regarding claim 9, Tran et al. and Tran et al., as combined, teach the limitations of claim 1.
Tran et al. further teach wherein: the one or more banks include a first bank and a second bank, a global write enable signal along with a write column multiplexer address is used to perform the write operation in the first bank or the second bank, and a global read enable signal along with a read column multiplexer address is used to perform the read operation in the first bank or the second bank (paras. 0040-0055).
Regarding claim 10, Tran et al. and Tran et al., as combined, teach the limitations of claim 1.
Tran et al. further teach wherein: the one or more banks include a first bank and a second bank, the first bank has an array of bitcells arranged in columns and rows, the second bank has another array of bitcells arranged in columns and rows, the memory refers to static random access memory (SRAM) or magneto-resistive RAM (MRAM), and the bitcells refer to SRAM bitcells or MRAM bitcells (para. 0071).
Regarding independent claim 11, Tran et al. teach a device, comprising:
memory architecture having one or more bitcell arrays (memory device 700);
column multiplexer circuitry coupled to the memory architecture via multiple bitlines including a write column multiplexer coupled to the bitlines for write access operations and a read column multiplexer coupled to the bitlines for read access operations (Fig. 7: Mux 722, para. 0065);
logic circuitry that performs concurrent or single memory access operations in the one or more bitcell arrays of the memory architecture with the write column multiplexer and the read column multiplexer via the bitlines (paras. 0070+); and
timing circuitry having one or more latches that are arranged to avoid data-to-bitline coupling between the bitlines while performing the concurrent or single memory access operations in the one or more bitcell arrays of the memory architecture (para. 0069+),
wherein the read operation is performed within a timing window interval of the write operation (see FIGS. 10A-10C, i.e., conventional bank access operations for read and write operations with a timing interval) so as to remove the data-to-bitline coupling between bitlines while performing the write operations and the read operations1.
Tran et al. are silent with respect to precharging the bitlines with a precharge transistor that is activated with a delayed read clock, wherein a read activation signal is provided to the read column multiplexer so that the read operation is performed during  bitline precharge.
Desai et al. teach precharging the bitlines with a precharge transistor (FIG. 1: P1-P3) that is activated with a delayed read clock (see FIG. 3, LBCLK through L/R_PRE_N_BL, and col. 6, lines 36-37: … the bank clock is a memory clock that during the read operation …), wherein a read activation signal is provided to the read column multiplexer (see FIG. 1) so that the read operation is performed during  bitline precharge (see FIG. 2: 160, and accompanying disclosure).
Tran and Desai are analogous art because they both are directed to memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tran with the specified features of Desai because they are from the same field of endeavor
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Desai et al. to the teaching of Tran et al. such that a memory, as taught by Tran et al., utilizes pre-charging during the read operation, as taught by Desai et al., for the purpose of increasing memory operating speed (see Desai, Abstract).
Regarding claim 12, Tran et al. and Desai et al., as combined, teach the limitations of claim 11.
Tran et al. further teach wherein the one or more bitcell arrays comprise multiple different bitcell arrays, and wherein performing concurrent memory access operations comprises performing concurrent read operations and write operations in the multiple different bitcell arrays with the same column (paras. 0065+).
Regarding claim 13, Tran et al. and Desai et al., as combined, teach the limitations of claim 11.
Tran et al. further teach wherein the one or more bitcell arrays comprise multiple different bitcell arrays, and wherein performing concurrent memory access operations comprises performing concurrent read operations and write operations in the multiple different bitcell arrays with different columns (paras. 0039, 0070).
Regarding claim 14, Tran et al. and Desai et al., as combined, teach the limitations of claim 11.
Tran et al. further teach wherein performing concurrent memory access operations comprises performing concurrent read operations and write operations in the one or more bitcell arrays in the same bank with different columns (paras. 0039, 0070).
Regarding claim 15, Tran et al. and Desai et al., as combined, teach the limitations of claim 11.
Tran et al. further teach wherein the memory architecture comprises single port memory structure, and wherein the column multiplexer circuitry comprises dual read-write column multiplexer circuitry (dual Y-mux circuitry) (para. 0072).
Regarding claim 16, Tran et al. and Desai et al., as combined, teach the limitations of claim 11.
Tran et al. further teach wherein: the write column multiplexer refers to a dedicated write column multiplexer coupled to the bitlines for performing write operations controlled by a write column multiplexer address (WCA), and the read column multiplexer refers to a dedicated read column multiplexer coupled to the bitlines for performing read operations controlled by a read column multiplexer address (RCA) (paras. 0069-0075).

Response to Arguments

Applicant’s Amendment filed 11/05/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 102 have been fully considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825                                                                                                                                                                                                    



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tran et al.’s performing the read operation does not explicitly disclose the read operation involves removing coupling between bitlines that are used while performing the write operations and the read operations.
        However, the prior art device is the same as a device described in this specification for carrying out the claimed method. The result of operating this device, removing coupling used while performing a write operation and a read operation, is an inherent performance with this device. For support, of the above asserted facts, see for example, Okita (US 6,181,634), col. 5, lines 16-30.